THOMPSON, Associate Judge,
concurring in the judgment;
In reporting the legislation that is now codified as D.C.Code § 22-2511 (2012 Repl.), the Council of the District of Columbia Committee on Public Safety and the Judiciary explained that the legislation would “ensure that the charge [of presence in a motor vehicle containing a firearm (“PMVCF”) ] will not be used against those who ... legitimately believed the possession of the firearm was lawful.... ” D.C. Council Comm, on Pub. Safety & Judiciary, Comm. Report on Bill 18-151, “Omnibus Public Safety and Justice Amendment Act of 2009,” at 4 (June 26, 2009) (“Committee Report”). Under the principles that “[t]he words of a statute are ‘a primary index but not the sole index to legislative intent’ ” and that “the words ‘cannot prevail over strong contrary indica*291tions in the legislative history,’ ”11 believe we must construe § 22-2511 to impose on the government a burden of proving that a defendant charged with PMVCF knew or had reason to know that possession of the firearm was unlawful. Cf. United States v. McClough, 268 A.2d 48, 55 (D.C.1970) (applying statute, D.C.Code § 33-416a (b)(1)(B) (1967), that made it unlawful for a narcotic drug user or a person who had been convicted of a narcotic offense to be present in a vehicle or structure where illicit narcotic drugs are kept, found, used, or dispensed, and holding that “by construing [the statute] to require knowledge on the part of the defendant of the presence of narcotic drugs in the place where he is, the statute can be constitutionally upheld”).2 Because the jury instructions in this case, described ante at 273-74, did not inform the jury of that required element of proof, I concur in the judgment that appellant Conley is entitled to reversal of his conviction, even under the applicable plain-error standard of review.3
However,'I am unable to join the opinion for the court, because I do not agree that § 22-2511 is unconstitutional on its face, he., that “every application of [it] is unconstitutional.” Ante, 277. A fortiori, I do not agree that it is plainly unconstitutional.
First, I disagree with my colleagues’conclusion that § 22-2511 violates due process by shifting to the criminal defendant and away from the government the burden of proving that his presence in the motor vehicle was voluntary. Judge Glickman’s *292opinion attempts to answer the hypothetical that I posed at oral argument, but does not succeed in doing so. My hypothetical: I have a bad knee and, after seeing what I’m pretty sure must be an illegal gun in the center console of the vehicle I have entered as a passenger, I decide to stay in the vehicle until it is close to a bus stop, now many blocks away, because I know that we are in an area where taxicabs pass infrequently, and I am without a cell phone or device that might enable me to summon a taxi or car service (and, perhaps, I am apprehensive about standing alone in the area). In other words, to use the language that the Committee Report employed to describe what must be proven for a PMVCF conviction, I make a “deliberate decision ... to be in the vehicle [a little while longer] with an illegal firearm present.” Committee Report at 4.4 Unfortunately for me, the vehicle is pulled over for a traffic infraction after we’ve gone just a block, the officer sees the gun in the console, and the driver and I are arrested, me for PMVCF. On these facts, the government would be able to prove that I voluntarily remained in the vehicle, as required by § 22-2511(a); my action was voluntary, because I was physically capable of getting out-of the vehicle and of communicating to the driver, “please stop the car; I need to get out” (or, perhaps, “I can’t ride with you, grandson, if you’re going to bring that gun along”), and because no one threatened me with harm if I should try to exit.5 But, in my (affirmative) defense, I would have the opportunity to explain that in light of my bad knee, the difficulty I would have encountered in trying to walk several blocks to the bus stop, and the other circumstances described above, the opportunity I had to get out of the vehicle right away was not a reasonable opportunity— matters I am “in the best position to prove[J”6
In my view, the foregoing (quite realistic) hypothetical offers an entirely plausible construction of the word “voluntarily” as used in § 22-2511(a) and one that avoids any “logical incompatibility” of subsections (a) and (b). This hypothetical shows that there are, in Judge Glickman’s words, “circumstances in which the government could prove beyond a reasonable doubt that the defendant ‘voluntarily’ remained in the vehicle, yet the defendant could prove by a preponderance of the evidence that [s]he would have left but had *293no reasonable opportunity to do so,” and thus that “the respective burdens of persuasion would not be incompatible and there would not be an unconstitutional burden-shifting with respect to the element of voluntariness.” Ante, 279.
Nor, in' my opinion, does the PMVCF statute offend due process for the reasons discussed in Lambert v. California, 355 U.S. 225, 78 S.Ct. 240, 2 L.Ed.2d 228 (1957). In Lambert, the Supreme Court considered the validity of an ordinance that made it a criminal offense for a convicted felon to remain in the city of Los Angeles for five days without registering with the chief of police. Id. at 226, 78 S.Ct. 240. The Court “assume[d] that [convicted felon Lambert, a seven-year resident of Los Angeles] had no actual knowledge of the requirement that she register under this ordinance.” Id. at 227, 78 S.Ct. 240. Although acknowledging that “[t]he rule that ‘ignorance of the law will not excuse’ ... is deep in our law,” id. at 228, 78 S.Ct. 240 (citation omitted), the Court held that it was incompatible with due process to convict her of a crime of omission where “circumstances which might move one to inquire as to [any applicable legal duty were] completely lacking” and where the law “ ‘punished conduct which would not be blameworthy in the average member of the community:’ ” Id. at 229, 78 S.Ct. 240.
As courts (including this one) have observed, the Supreme Court “has steadfastly resisted efforts to extend Lambert’s reach, ... and has gone so far as to suggest that the Lambert dissent correctly characterized the majority opinion as ‘an isolated deviation from the strong current of preeedents[.]’ ” United States v. Meade, 175 F.3d 215, 225 (1st Cir.1999) (internal citation omitted) (quoting Texaco, Inc. v. Short, 454 U.S. 516, 537 n. 33, 102 S.Ct. 781, 70 L.Ed.2d 738 (1982) (observing that Lambert’s “application has been limited, lending some credence to Justice Frankfurter’s colorful prediction in dissent that the case would stand as ... ‘a derelict on the waters of the law’ ”)); see also McNeely v. United States, 874 A.2d 371, 384 (D.C.2005) (“Lambert is thus a rare instance in which the Supreme Court has held that, contrary to the well-established tenet that ignorance of the law is not a defense to criminal prosecution, ... actual knowledge of the law is a prerequisite to criminal liability.”) (internal citation omitted).
There is no reason to extend Lambert’s reach in this ease, where circumstances of the type that led the Supreme Court to deviate from the well-established tenet about ignorance of the law are not present. “Engrained in our concept of due process is the requirement of notice.” Lambert, 355 U.S. at 228, 78 S.Ct. 240. I believe it is fair to say that our populace does not lack notice that the law significantly curtails their freedoms as passengers in a motor vehicle and that motor vehicles are a regular focus of crime-reduction efforts. Motor vehicles are subject to “pervasive schemes of regulation” (which “necessarily lead to reduced expectations of privacy”). California v. Carney, 471 U.S. 386, 392, 105 S.Ct. 2066, 85 L.Ed.2d 406 (1985). In addition, the law is clear that, upon a traffic stop even for an infraction as minor as a broken tail light, passengers in a motor vehicle may be stopped along with the driver, may be asked to step out of the vehicle, and, if contraband is observed anywhere in the vehicle, may have their purses, backpacks, and similar containers searched.7 Further, it can come as a sur*294prise to no one that (as the Committee Report described) motor vehicles frequently “are used to facilitate a quick escape or enable swift implementation of [a] crime” and that there is an “escalation of harm due to the combination of the presence of a firearm and the use of a motor vehicle.” Committee Report at 4.
As the majority opinion notes, in McIntosh v. Washington, 395 A.2d 744, 756 (D.C.1978), this court rejected a Lambert claim that the District’s firearms laws denied due process by imposing criminal penalties on those who fail to register their firearms, “regardless of their knowledge of the duty to register.” We explained that “where dangerous or deleterious devices or products are involved, the probability of regulation is so great that anyone who is aware that he is either in possession of or dealing with them must be presumed to be aware of the regulation.” Id. (italics added). That principle seems equally applicable here. Given the District of Columbia’s longstanding law treating guns as dangerous weapons, I believe it is fair to say that the average ■ member of our community who voluntarily and knowingly is in a vehicle with an illegal firearm “knows, that he is dealing with a' dangerous device of a character that places him ‘in responsible relation to a public danger,”’ and thus is “alerted to the probability of strict regulation.” Staples v. United States, 511 U.S. 600, 607, 114 S.Ct. 1793, 128 L.Ed.2d 608 (1994); see also, e.g., Speaks v. United States, 959 A.2d 712, 715 (D.C.2008) (citing cases recognizing that a gun is a “dangerous weapon”); cf Wells, 281 A.2d at 227, 227 n. 1 (applying statute that penalized presence in “an establishment where ... any narcotic drug is sold [or] administered,” and rejecting argument by Wells (who claimed that he “was at the apartment [where drugs and distribution paraphernalia were found] to pick up a minor child who was present there”) that to obtain a conviction, the government must prove that he was present in the apartment “with an intent to participate in the illegal activity”).
To borrow the language of one of those who testified on the bill that became the PMVCF statute, the message of the legislation is, “If there is a gun illegally in the car, you should not be.” Committee Report, Attachment, Statement of Patricia Riley, Spec. Counsel to U.S. Att’y for D.C., at 18. That message cannot be a surprise to anyone. As to the visitor from another jurisdiction who is unaware that local law generally proscribes possession of a firearm in a vehicle (to use Judge Glickman’s example), it would likely be difficult for the government to prove that the genuinely clueless visitor lacked a legitimate belief that the firearm was lawful. Thus, construed in accordance with the legislative history (i.e., construed to include as an element of the offense a requirement that the defendant know or be charged with knowledge that the firearm is being carried unlawfully), the PMVCF statute would not offend due process. Because we have “a duty to construe statutes in a way which avoids declaring them unconstitutional,” Berg v. United States, 631 A.2d 394, 398 (D.C.1993), that is the construc*295tion we should apply.8 With it, there is no reason why we should rest on the example of the uninformed visitor to conclude that § 22-2511 is unconstitutional.9
Continuing with my discussion of why the circumstances here are unlike those in Lambert, I reject my colleagues’ suggestion that the PMVCF statute punishes conduct that would not be blameworthy in the average member of the community. The District of Columbia has long had some of the most restrictive gun laws in the nation; as a result, the public policy against carrying firearms on the streets of the District of Columbia is well-known to our populace. At the same time, it is common knowledge that gun violence has ravaged our city,10 and common knowledge that firearms are dangerous in our urban environment, certainly at least as dangerous as pit bulls. Cf. McNeely, 874 A.2d at 384 (holding that, given the well-known dangerous proclivities of the breed, the owner’s “knowledge that his dogs were pit bulls should have moved him to inquire into his heightened obligations under the Act”). Further, an individual’s voluntary entry into or continued presence in a motor vehicle that he knows to contain a firearm being carried unlawfully can reasonably be thought to encourage unlawful conduct,11 in that it enables the person in possession of the gun to carry or possess it in the vehicle without losing companionship (or, perhaps, without losing a paying passenger).12 An individual’s presence in a motor vehicle containing an illegal firearm also hampers law enforcement, in that, as the Committee Report explains, “when a car is stopped with multiple occupants and a firearm is present in the vehicle ... police are unable to prove who was in possession of the firearm.” Committee Report at 3. Until the PMVCF statute was enacted, the conduct it describes was not illegal (and it is no longer illegal after the court’s decision today). But, in light of the foregoing facts, it surely goes too far to say that an individual’s voluntary entry into or continued presence in a motor vehicle that he knows to contain a firearm being carried unlawfully is “entirely innocent behavior.” Ante, 273.13 It most cer*296tainly is not. Cf. McClough, 263 A.2d at 52 (reasoning that knowing presence in an illegal establishment “is not presumptively innocent behavior”).
For the foregoing reasons, I cannot join my colleagues in declaring that § 22-2511 is facially unconstitutional.14

. Grayson v. AT & T Corp., 15 A.3d 219, 238 (D.C.2011); see also Sandwick v. District of Columbia, 21 A.3d 997, 1000 (D.C.2011) (agreeing that “a mental element must be read into the statute” since it was " ‘inconceivable that the legislature intended that punishment would be imposed for failure to follow the course of conduct outlined, if the operator of the vehicle was ignorant of the happening of an accident’ ”).


. In Holly v. United States, 464 F.2d 796 (D.C.Cir.1972), the U.S. Court of Appeals for the D.C. Circuit reversed McClough. on other grounds, notwithstanding the fact that, pursuant to the District of Columbia Court Reorganization Act of 1970, decisions of the District of Columbia Court of Appeals were no longer subject to review by the D.C. Circuit. Id. at 798 (holding that provision of D.C.Code § 22-1515(a) (1967), that made criminal liability for presence in an establishment where illicit narcotics were administered or dispensed turn on a defendant's ability to give a "good account” of himself, was unconstitutionally vague); see also id. at 799 (Tamm, J., concurring) (noting that if it were not for the constitutional issue involved, he "would have preferred to have th[e] court stay its hand ... in deference to the District of Columbia Court of Appeals”); M.A.P. v. Ryan, 285 A.2d 310, 312 (D.C.1971) (stating the rule that "[wjith respect to decisions of the United States Court of Appeals [for the District of Columbia Circuit] rendered prior to February 1, 1971, ... like the decisions of this court, constitute the case law of the District of Columbia,” but holding that this court is not bound to follow any D.C. Circuit decision rendered after February 1, 1971). By contrast, this court cited McClough with approval in Wells v. United States, 281 A.2d 226, 226 (D.C.1971), and Geddie v. United States, 284 A.2d 668, 670 (D.C.1971) (stating that the court "adhere[d] to th[e] precedent[]” of McClough that D.C.Code § 22-1515(a) (1967) was not unconstitutional).


.I believe we are obligated to consider whether, on the facts of this case, we could conclude that even if the instructions had informed jurors of the omitted element, no reasonable juror could have found that appellant thought the firearm found in the vehicle he was driving was there legally, and thus that the omission did not affect appellant’s substantial rights. Cf. Neder v. United States, 527 U.S. 1, 19, 119 S.Ct. 1827, 144 L.Ed.2d 35 (1999) (explaining that omission of element of offense from jury instructions may be harmless error if the evidence could not rationally have led to a contrary finding with respect to the omitted element). However, especially given that the jury acquitted appellant of the firearm possession offenses with which he was also charged, I do not suggest affirming on that basis.


. The first definition of "voluntary” in Black’s Law Dictionary (8th ed. 2004) is "done by design or intention." Id. at 1605.


. That is, I did not lack the ability to "safely distance [myself] from the firearm.” Committee Report at 4. And, unlike the individuals in Judge Glickman's example about the doctor who is in the car ministering to a sick or 'injured occupant and the friend who drives that person to the hospital, ante, 288, my continued presence in the vehicle was not because of an exigent circumstance.
As the government points out, § 22-2511 is not the only criminal statute in the D.C. Code that reaches conduct that is "legal until an individual learns something and fails to act.” For example, the • unlawful entry statute, D.C.Code § 22-3302 (2012), makes it unlawful to "refuse to quit the [property] on the demand of the lawful occupant” even if the defendant entered the property lawfully.


.United States v. McArthur, 108 F.3d 1350, 1355 (11th Cir.1997) ("[C]ourts determining whether a statutory exception is an element of the crime or an affirmative defense often consider whether the government or the defendant is in the best position to prove facts necessary to trigger the exception. Where defendants are better equipped to prove facts that would allow them to take advantage of a statutory exception, we ordinarily view that exception as an affirmative defense.”); see also Dixon v. United States, 548 U.S. 1, 8, 126 S.Ct. 2437, 165 L.Ed.2d 299 (2006) (citing the doctrine that "where the facts with regard to an issue lie peculiarly in the knowledge of a party, that party has the burden of proving the issue”).


. See, e.g., Maryland v. Wilson, 519 U.S. 408, 410-11, 415, 117 S.Ct. 882, 137 L.Ed.2d 41 (1997) (an officer conducting a traffic stop is empowered to direct both the driver and any *294passenger to exit the vehicle as a matter of course); United States v. Scott, 987 A.2d 1180, 1191 (D.C.2010) (" ‘If a car is readily mobile and probable cause exists to believe it contains contraband, the Fourth Amendment ... permits police to search the vehicle without more.’ ”); United States v. Ross, 456 U.S. 798, 825, 102 S.Ct. 2157, 72 L.Ed.2d 572 (1982) (If police have probable cause to believe that a vehicle is transporting contraband, they may search every part of the vehicle and its contents that may conceal the object of the search).


. I believe we also have a duty not to thwart unnecessarily the efforts of our legislature to curb gun violence.


. And, in any event, an appellant is not entitled to succeed on a facial challenge to § 22-2511 “by arguing that it could not be constitutionally applied to other defendants, differently situated.” Cf. Gamble v. United States, 30 A.3d 161, 166 (D.C.2011).


. See District of Columbia v. Beretta, U.S.A., Corp., Ill A.2d 633, 652-53 (D.C.2005) (describing the various damages the District attributed to gun violence). To cite just one statistic, according to a recent report by the Children’s Defense Fund, the District of Columbia has one of the highest rates of homicide from firearms in the nation, with children aged 10-19 making up a third of the victims. See Black Youth Project, Report: Gun Homicide is the Leading Cause of Death among Black Teens, (Mar. 28, 2012, 10:29 AM), http://www.blackyouthproject.com/2012/ 03/report-gun-homicideis-theleading-cause-of-death-among-black-teens/ (last visited September 24,2013).


. For purposes of my analysis here, it is irrelevant whether this conceivable reason for the statute actually motivated the Council. Cf. Tucker v. United States, 708 A.2d 645, 648 (D.C.1998).


. In one version of my hypothetical, it enables the grandson to havé the opportunity to do a favor for his grandmother without having to leave his gun at home, off the streets.


. That there may be other conduct that is equally or more culpable, but that the legislature had not made illegal, is not a basis for declaring the PMVCF statute unconstitutional. Cf. McDonald v. Bd. of Election Comm'rs, 394 U.S. 802, 809, 89 S.Ct. 1404, 22 L.Ed.2d 739 (1969) (a law is not unconstitutional simply because the legislature "failed, through inadvertence or otherwise, to cover every evil that might conceivably have been attacked”).


. Like my colleagues, I do not discuss whether the PMVCF statute infringes on the constitutional rights to associate with others and to travel freely. I note only that McClough rejected a similar challenge to the statute that made it illegal for a narcotics offender to be "found in any place ... in which any illicit narcotic drugs are kept,” reasoning that "[t]he burden put upon prior narcotics offenders and users of absenting themselves from places where they know narcotics are kept or used is not an impermissible deprivation of their freedom of movement. It is a rational means of curbing the recognized evils flowing from narcotic traffic.” 263 A.2d at 55.